  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDDIE STINSON, III,             )
                                )
     Plaintiff,                 )
                                )       CIVIL ACTION NO.
     v.                         )         2:19cv521-MHT
                                )              (WO)
KAY IVEY, Governor,             )
et al.,                         )
                                )
     Defendants.                )

                           JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United      States    Magistrate       Judge's

recommendation (doc. no. 9) is adopted.

    (2) This lawsuit is dismissed without prejudice for

failure to comply with a court order and to prosecute

this action.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the   civil   docket   as   a   final   judgment
pursuant   to   Rule   58   of    the   Federal   Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 20th day of November, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
